Citation Nr: 1735640	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO. 13-30 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to March 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, PA.

In January 2016, the Board remanded the Veteran's claims for a Board hearing. His claims have since returned to the Board for further consideration.


REMAND

In the November 2013 substantive appeal, the Veteran requested a Travel Board hearing.  The June 2014 Certification of Appeal and the June 2014 Appeal Certification to BVA Worksheet, acknowledged the requested Travel Board hearing.

In January 2016, the Board remanded the case to schedule a hearing.  However, the record shows that shortly after that remand, the Veteran became homeless and all mailings sent to the Veteran were returned to VA as undeliverable.

In a February 2017 Report of General Information, the Veteran was located during a homeless outreach event, and his correct mailing address was identified.

The Veteran has identified records from the Lebanon VA Medical Center (VAMC) from January 21, 2016, to April 18, 2016, that he wants to be added to the record and considered in relation to the appeal.

Also, the Veteran's former representative no longer represents claimants before VA.  The Veteran should be notified of that fact and provided the opportunity to appoint a different representative.

Accordingly, the case is REMANDED for the following action:

1.  Verify that the address of all mailings corresponds to the Report of General Information dated February 7, 2017, and update the Veteran's file as necessary.

2.  Notify the Veteran that his former representative no longer represents claimants before VA.  Send him the appropriate form and allow him the opportunity to appoint a different representative if desired.

3.  Obtain any outstanding evidence pertinent to the claim, including Lebanon VAMC records from January 2016 to the present, and any other outstanding VA records that are not of record.

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.

5.  Then, schedule the Veteran for a hearing before a member of the Board at the RO.  Notify the Veteran of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

